Citation Nr: 9911342	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran had active duty from February 1990 to November 
1991.

The Board remanded this matter in March 1996 for further 
development.  The RO obtained the required medical records 
and a compensation and pension examination was performed.  
However, the RO did not review the record and issue a 
Supplemental Statement of the Case (SSOC) after the required 
development was completed.  The veteran and her 
representative were not given the opportunity to respond 
thereto. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO must review the record.  The 
Ro should issue a supplemental statement 
of the case.  The document should reflect 
the change in rating criteria.

2.  The veteran is informed that she 
retains a state representative located in 
Virginia.  You are at liberty to change 
the representative.  Virginia does not 
have a representative located in your 
area.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant is free to submit 
additional evidence and argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


